OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed on 11 February 2019. It is noted, however, that applicant has not filed a certified copy of the EM006222014 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Objections – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II). 
Specifically, the description of reproduction 1.4 refers to the view as simply “Left”, which is in keeping with the format used in reproduction 1.5 which is referred to as simply “Right”. Reproduction 1.4, however, shows a perspective view from the left side of the article while reproduction 1.5 shows a perfect side or elevational view. Both reproductions 1.1 and 1.4 show perspective views from the same side of the article.
Therefore for clarity, the specification should be amended. Suggested language follows:

--1.1 : Left Perspective--
--1.4 : Second Left Perspective--

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) Features on the back of the article, visible in reproduction 1.3 only, are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. This results in the claim as a whole being indefinite and nonenabling. 

Specifically, the indicated features might be two dimensional indicia drawn on the surface of the article, they might be recesses of any number of possible depths, or they might be holes that penetrate some depth into the interior of the article. (See features that fall within the darkened shapes in the below illustration for identification) 

    PNG
    media_image1.png
    832
    510
    media_image1.png
    Greyscale

The three rectangular features are not identified as being indefinite as their appearance is corroborated in the side view of reproduction 1.5.

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by reducing these features to broken line. If the applicant follows this suggestion, a broken line statement must also be inserted into the specification, following the descriptions of the reproductions but preceding the claim. Examples of appropriate broken line statement might read: “The broken lines, and regions surrounded on all sides by broken lines, depict portions of article that form no part of the claimed design.” or similar.

(2) A feature on the bottom of the article, visible in reproductions 1.3 and 1.7, is indefinite and nonenabling as multiple interpretations of the design are possible due to the limited disclosure of these 

    PNG
    media_image2.png
    349
    510
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    280
    489
    media_image3.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by reducing these features to broken line.

(3) A portion of the design is indefinite and nonenabling, resulting in an indefinite claim. Specifically, the precise region of the article shown between the front panel and the main body of the article in reproduction 1.7 is indefinite as the precise depth, appearance, and three dimensional configuration of this surface cannot be determined with the limited disclosure. (See region darkened in illustration for identification)

    PNG
    media_image4.png
    287
    489
    media_image4.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by reducing these features to broken line.

(4) A feature visible within the interior of the article is indefinite and nonenabling, resulting in an indefinite claim. The feature is depicted by a number of dark, closely packed lines and is just visible behind the front panel of the article in reproduction 1.4. The lines are dense and pixelated, causing them to blend together and making it further unclear what is meant to be depicted in this view. Possible interpretations include a dial with ridges along the side, the side of the large round button feature which appears adjacent depicted with some shading along the side, or a hole into the interior of the main body of the article behind the front panel. (See illustration for identification)

    PNG
    media_image5.png
    271
    244
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    289
    489
    media_image6.png
    Greyscale

The applicant may overcome this refusal by removing the indefinite features from within the scope of the claimed design. This may be accomplished by reducing these features to broken line. Should the feature also be inconsistent, the applicant may also correct reproduction 1.4 for consistency. Care should be taken that the scope of the feature be consistently disclosed in all views in which it appears.

(5) Features in the reproductions are disclosed inconsistently, resulting in an inconsistent claim. Specifically, three small rectangular features are shown on the back of the article in reproduction 1.4, which appear to be corroborated in reproduction 1.5 as projecting some distance from the surrounding surface. However, these same features are not visible in the top and bottom views of reproductions 1.6 and 1.7.

    PNG
    media_image7.png
    807
    685
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    584
    462
    media_image8.png
    Greyscale

The applicant may overcome this refusal by either clarifying the reason the identified features would not be visible in reproductions 1.6 and 1.7, or by correcting these views for inconsistency. 

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The applicant is cautioned that the processes of faxing, photocopying, or scanning degrades the quality of drawings. Even mailing in a physical copy of the drawings requires that the office scan them into the system, and the quality cannot be guaranteed. It is recommended that the applicant submit the electronic PDF files as originally created in digital software electronically to avoid all possible degradation. The applicant should contact the Electronic Business Center at 1-866-217-9197 if guidance is needed.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For 
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Examiner, Art Unit 2922